Citation Nr: 0609819	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for congestive heart 
failure, secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1969.

This claim is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in which the RO denied service connection for 
congestive heart failure, secondary to diabetes mellitus.
   
In October 2005 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO. A transcript of 
that hearing is contained in the claims folder.


FINDINGS OF FACT

The preponderance of the competent evidence is against 
finding that congestive heart failure was either shown in-
service, that it was compensably disabling within a year of 
separation from active duty, or that the disorder is caused 
or aggravated by diabetes mellitus.


CONCLUSION OF LAW

Congestive heart failure was not incurred in or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not proximately due to or the result 
of the veteran's service- connected diabetes mellitus. 38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in October 2001 
VA correspondence generally fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The Board acknowledges, however, that contrary 
to 38 U.S.C.A. § 5103, VA failed to provide notice on how 
congestive heart failure would be rated or how an effective 
date would be assigned should service connection be granted.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006.  Given the decision reached below, 
however, that failure represented harmless error.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background

The appellant is seeking service connection for congestive 
heart failure.  Service medical records are negative for 
complaints, treatment, or diagnosis of a heart condition. The 
entrance and separation examinations failed to reveal any 
heart disorders. 

A June 1997 private medical record from Howard T. Buckley, 
M.D., noted the veteran had been hospitalized for a cardiac 
catherization.  It was noted that he had a year and a half 
history of night sweats, paroxysmal nocturnal dyspnea, and 
hypertension.  X-rays revealed evidence of congestive heart 
failure, and an electrocardiogram (EKG) revealed atrial 
fibrillation.  He had been treated with Digoxin, ace 
inhibitors, and Coumadin until the current admission. There 
was no prior history of myocardial infarction or angina, and 
at that time the veteran was not diabetic.  The diagnoses 
were cardiomyopathy, etiology unknown without evidence of 
valvular disease; atrial fibrillation; and hypertension by 
history.  

A February 2000 private medical record from R. H. Punjya, 
M.D., noted the veteran had been hospitalized due to 
complaints of difficulty breathing and a painful and 
distended abdomen.  It was noted that he had a long history 
of atrial arrhythmia with no history of a prior 
cardioversion.  Coronary angiography about two years prior 
reportedly found non-obstructive disease.  Following a 
physical examination he was noted to have bi-ventricular 
congestive heart failure with underlying atrial arrhythmias, 
history of hypertension, and non-obstructive coronary artery 
disease.

VA treatment records dated in December 2000 noted the veteran 
had recently been diagnosed with type II diabetes mellitus 
with good control.  He had a history of chronic atrial 
fibrillation and congestive heart failure which was diagnosed 
in 1995-1996.  He was told at that time that he did not have 
coronary disease.  

VA treatment records dated in October 2001 noted the veteran 
had been followed for the past ten years by private 
physicians for borderline diabetes mellitus.  He reportedly 
treated himself with diet and exercise, and reported no 
definite complications of diabetes mellitus.  He had no 
cardiovascular or renal complaints.  

A VA medical opinion dated November 2002 noted the veteran 
had a history of diabetes mellitus, chronic atrial 
fibrillation, and congestive heart failure.  The physician 
opined that, "His diabetes could have led to small vessel 
disease of the heart which could lead to a decreased ejection 
fraction which may have predisposed him for atrial 
fibrillation."  No explanation for this opinion was offered, 
and there is no indication that the author reviewed the 
claims file. 

At a February 2003 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran had mild 
hypertension with recurrent episodes of cardiac arrhythmias 
and congestive heart failure.  Cardiac catherization revealed 
non-stenotic coronary artery narrowing.  He was treated with 
Digoxin and Amiodarone and reasonably well controlled. He had 
no chest pains or symptoms of coronary artery insufficiency.  
The examiner noted that the claims file revealed a mildly 
decreased ejection fraction, and probable cardiomyopathy with 
secondary arrhythmias.  The examiner noted that the veteran's 
physician had raised the possibility of small vessel disease 
causing a primary myocardiopathy of the heart and this being 
secondary to diabetes mellitus.  He noted that this was 
within the realm of possibility.  However, he opined that 
this was "a stretch." "More likely than not, the patient 
had a primary myocardiopathy unrelated to his diabetes 
mellitus and that the arrhythmia is secondary to this."  He 
based his opinion on the fact that it was "far more 
statistically likely than the very remote possibility of a 
myocardiopathy from diabetes mellitus in the absence of 
obstructive coronary artery disease."     

In April 2003, a VA examiner noted that he had recently seen 
the veteran in a February 2003 VA examination for exactly the 
same complaint.  He was asked to determine whether the 
veteran's congestive heart failure was due to diabetes 
mellitus.  Following an examination of the veteran the 
diagnosis was heart disease of unknown etiology, with cardiac 
arrhythmia, and chronic congestive heart failure. The 
examiner noted that there was a very remote possibility of 
small vessel disease from diabetes mellitus, which could 
contribute to congestive heart failure.  This was noted to 
have been the hypothesis offered in a November 2002 letter by 
a VA treating physician.  In the examiner's opinion this was 
a stretch.  It was considered far more likely than not, that 
this was an idiopathic phenomenon and unrelated to diabetes 
mellitus.  The examiner opined that the veteran had no 
cardiac disease which was related to diabetes mellitus. 

A June 2004 note received from the VA physician who authored 
the above referenced November 2002 opinion reported that she 
and the February 2003 VA examiner and the April 2003 review 
were each board certified in internal medicine.  Neither, 
however, was board certified in cardiology.  Because the 
veteran was receiving treatment at VA from a board certified 
cardiologist she recommended that an opinion be requested 
from him.

In July 2004, the veteran's VA treating physician, a board 
certified cardiologist, and the individual referenced by the 
November 2002 author, reviewed the claims file and medical 
history.  He stated that he had treated the veteran since 
February 2004 for atrial fibrillation.  His history of atrial 
fibrillation went back to 1995. The veteran underwent 
successful cardioversion in May 2004 and was in sinus rhythm 
when last seen in June 2004.  The examiner noted that he 
reviewed the medical records including the report of a 
cardiac catherization in June 1997, and a cardiology 
evaluation in February 2000 at the Tracy Memorial Hospital 
for congestive heart failure and atrial flutter.  After the 
cardiac catherization in June 1997 he was reported to have 
normal coronary arteries and left ventricular ejection of 
about 40 percent.  An EKG in February 2000, however, revealed 
a dilated left ventricle with an ejection fraction of about 
15 percent.  The last EKG in April 2001 revealed a mildly 
enlarged left ventricle with mildly reduced ejection fraction 
of 40 to 50 percent.  

The examiner noted that the veteran currently had no clinical 
evidence of congestive heart failure. However, historically 
he has had significant symptoms as well as clinical and EKG 
findings compatible with a diagnosis of congestive heart 
failure.  The examiner opined that while diabetes mellitus 
small vessel coronary disease and diabetes mellitus 
cardiomyopathy were known entities, the etiology of 
congestive heart failure and cardiomyopathy in the 
appellant's case were unlikely to be related to diabetes 
mellitus.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury or 
disease incurred or aggravated in the line of duty while 
performing active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Certain chronic disabilities, such as cardiovascular disease, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Finally, applicable regulations also provide that a 
disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for congestive heart failure, claimed as 
secondary to diabetes mellitus.

The veteran's VA internist rendered a statement concerning 
his congestive heart failure in November 2002.  She indicated 
that the veteran's diabetes mellitus, "could have led to 
small vessel disease of the heart which could lead to a 
decreased ejection fraction which may have predisposed him 
for atrial fibrillation."  Notably, the November 2002 
statement did not provide any medical evidence to support the 
statement made, nor did she report reviewing the claims file.  

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators. See generally, Owens v. Brown, 7 
Vet.App. 429, 433 (1995) (Board favoring one medical opinion 
over another is not error). Further, the United States Court 
of Appeals for Veterans Claims rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet.App. 467, 471 (1993).

A February 2003 VA examiner noted that while the November 
2002 VA medical opinion was within the realm of possibility, 
he opined that this was "a stretch."  Rather, it was "more 
likely than not, that the patient had a primary 
myocardiopathy unrelated to his diabetes mellitus and that 
the arrhythmia is secondary to this."  Further in a more 
detailed review of the claims file and medical records in 
April 2003, the examiner noted that the congestive heart 
failure was far more likely than not an idiopathic phenomenon 
and unrelated to diabetes mellitus.  

Finally, in July 2004, a VA board certified cardiologist 
thoroughly reviewed the claims file and opined that it was 
not likely that congestive heart failure and cardiomyopathy 
were related to the appellant's diabetes mellitus.  This 
opinion is more persuasive than the opinion rendered by the 
veteran's internist in November 2002.  This July 2004 
examiner was not only a board certified cardiologist, but was 
currently treating the veteran.  After reviewing the case 
file, he rendered an opinion that the veteran's 
cardiomyopathy and congestive heart failure were not 
secondary to his service connected diabetes mellitus.  This 
is more persuasive and complete than the opinion rendered by 
the veteran's internist, particularly in light of the 
cardiologist's expertise and review of all of the evidence.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and entitlement to secondary service connection 
for congestive heart failure is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the veteran's 
personal hearing testimony, as well as written statements 
that he and his representative submitted to VA.  While lay 
witnesses are competent under the law to describe symptoms 
they have seen or experienced, King v. Brown, 5 Vet. App. 19, 
21 (1993), lay assertions of medical causation are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board finds that it 
must give more evidentiary weight to the July 2004 expert 
medical opinion than those of the veteran's and his 
representative.


ORDER

Entitlement to service connection for congestive heart 
failure, claimed as secondary to service connected diabetes 
mellitus is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


